DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 2/02/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO COLON SANTANA/               Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim(s) 1 and 4-5 is is/are rejected under 35 U.S.C. 103 as being unpatentable Jonsson (US 4,819,184) in view of Igasaki (US 2015/0205277).

Regarding claim 1, Jonsson teaches: 
A servo motor controller (Fig. 9-11 and col. 12 ll. 53-55: a servo system) comprising: a servo motor (motor M);
a driven member which is driven by the servo motor (one of the degree of freedom, arms of the robot: lower arm 43, upper arm 44 or one of the robot hand 45-46) and in which a load acting on a drive axis is varied (col. 14 ll.39-40: magnitude of the load, when objects with variously great masses are handled during a work cycle. It is to be noted during work cycle each of the first-fourth degree of freedom have ‘drive axes’. The turning of column 42 about axis A constituting the first degree of freedom, the turning of the lower arm 43 about axis B constituting the second degree of freedom, the turning of the upper arm 44 about axis C constituting the third degree of freedom and the turning of the wrist 45 about axis D constituting the fourth degree of freedom) depending on a position of the driven member (col. 13 ll. 29-32: the servo motor controller is supplied with information about the position of the robot in at least one of the other degrees of freedom of the robot, and about the load of the robot);
a detection portion which detects the position of the driven member (col. 12 ll. 61-62: a resolver RES to obtain a position response y) and which detects a speed of the drive member (col. 12 line 68-col. 13 line 1: a tachometer generator TG to obtain a velocity response v); and
a motor control portion which controls the servo motor (control system 410), 
wherein the motor control portion includes: 
col. 12 line 64: position controller 422 and FIGS 10-11) which calculates a speed command (col. 12 ll. 66-67: the output signal of the controller 422 constitutes the velocity reference value vr, thus speed command) based on a positional error (col. 12 ll. 62-63: output signal of the summator 421 constitutes the position error ep) between a position command for the driven member and position feedback detected by the detection portion (col. 12 ll.60-62: in a summation circuit 421, the position reference value yr is compared with a position response y);
a speed control portion (col. 13 ll. 3-4: velocity controller 424 and Figs. 10-11) which calculates a torque command (col. 13 ll.5-6: the output signal u of the velocity controller is submitted to a drive device 425 and output of the drive device 425 is torque command) by multiplying a speed error between the speed command calculated by the position control portion and speed feedback detected by the detection portion (col. 13 ll. 3-4: velocity error ev supplied to the velocity controller 424 and input to the multiplier 431 of Fig. 12)  by a speed gain and/or adding a torque offset to the speed error (col.13 ll.3-5 velocity error ev supplied to the velocity controller suitably with a proportional integral differential coefficient effect and with the gain Kv);
Jonsson doesn’t explicitly teach:
 a storage portion which stores a function having a position value associated with the driven member as an input, and a speed gain value and/or a torque offset value corresponding to the input position value as an output; 
a change portion which derives, from the function stored in the storage portion, an override of the speed gain corresponding to the position feedback detected by the detection portion, 
wherein the change portion multiples the speed gain value stored in the storage portion by the derived override so as to change the speed gain utilized by the speed control portion to calculate the torque command, and 

	However, Igasaki teaches:
a storage portion which stores a function having a position value associated with the driven member as an input, and a speed gain value and/or a torque offset value corresponding to the input position value as an output ([0008], [0047]-[0049]: position-information-based speed gain storage 50 and speed-information-based speed gain storage 51 and gain information generator 52; all three interpreted as the claimed storage portion); 
a change portion which derives, from the function stored in the storage portion, an override of the speed gain corresponding to the position feedback detected by the detection portion ([0008], [0047]-[0049]: variable gain setting units 53 and 54, as well as multipliers 56, 57; all four components interpreted as the claimed change portion), 
wherein the change portion multiples the speed gain value stored in the storage portion by the derived override so as to change the speed gain utilized by the speed control portion to calculate the torque command ([0054]: speed compensator compensation processor 55 includes the first multiplier 56 and the second multiplier 57 and performs speed compensation for the object 2, that is multiplication based on the calculation results in the speed comparator 47, position-information-based speed gain setting unit 53 and the gain set by the speed-information –based speed gain setting unit 54 and [0055]-[0057]), and 
wherein the change portion sets the torque offset value stored in the storage portion as the torque offset utilized by the speed control portion to calculate the torque command in instances which the torque offset is utilized by the speed control portion to calculate the torque command ([0048]-[0049]: the speed gain information representing the relation between the position of the object and a position/speed information based variable gain Kvp and Kvv, which are variables depending on the load torque, thus torque offset to that balances the torque error, when the object is moved at predetermined position/speed; [0050]-[0054] and [0058]).  
Therefore, it would have been obvious to incorporate the speed compensator of Igasaki into the control system of Jonsson in order to control a position and a speed of an object to be moved by a driving system capable of stabilizing a speed control performance for an object irrespective of a variation in a load torque depending on a position or a speed of the object (see Igasaki [0003], [0007]).

Regarding claim 4, Jonsson teaches: 
The servo motor controller according to claim 1, wherein the driven member is driven to rotate by the servo motor (arm 44 to be rotated about axis C and the second drive motor; see col. 11 ll. 56-57), and
the change portion uses an angle of rotation of the driven member as the position of the driven member (col.5 ll58: Fig. 5 shows movements in all the robot axes consist of rotations and Өi designates the position of each axis, angle of rotation relative to reference position).

Regarding claim 5, Jonsson teaches: 
The servo motor controller according to claim 1, wherein the driven member includes a spindle unit (col. 11 ll.43-45: column 42 arranged to turn relative to base plate and about an axis A, thus column 42 as a spindle unit) including a spindle motor (col. 11 ll. 45-46: turning is performed with the aid of a drive motor) for driving a tool (col. 11 ll. 47-48: in the upper part of the column 42 a lower arm 43 is turnably journalled about an axis B, thus lower arm 43 as a tool) in a machine tool (col. 11 line 33: industrial robot as a machine tool).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.